OPINION ON REHEARING.
The opinion of the court was delivered by
Porter, J.:
These cases have been argued a second time, upon rehearing. Upon further consideration we are of the opinion that the views expressed in the former decision are not in harmony with the true construction of the statute designed to carry into effect the constitutional guaranty of the right to a speedy trial.
There are numerous well-considered cases which *740support the holding in the former opinion that a continuance granted when defendant is present and not objecting should be considered as made upon his application. This is expressly held in Maxwell v. The State, 89 Ala. 150, and People v. Douglass, 100 Cal. 1. Other courts have adopted the rule that there is a presumption that continuances were ordered by the court for good cause, and that before defendant is entitled to a discharge by an appeal to a court of review or upon habeas corpus the contrary must be made to appear affirmatively. (Johnson v. State, 42 Ohio St. 207; State v. Mollineaux, 149 Mo. 646, 51 S. W. 462.) But in In re Begerow, 133 Cal. 349, 65 Pac. 828, 85 Am. St. Rep. 178, 56 L. R. A. 513, the exact contrary is held, and it is said that there is no presumption that good cause existed for the trial court’s action. This court decided in In re McMicken, Petitioner, 39 Kan. 406, that where it clearly appears from the record that the delay did not happen upon the application of the accused, or was not occasioned by want'of time to try the case, and that his discharge was not refused to obtain material evidence at a succeeding term, there could be no question that he was entitled to his discharge.
We are inclined to regard the statute as imperative, and to hold that it is enough for defendant to show that the terms of court fixed by the statute passed without his having been brought to trial, and that the delay was not caused upon his application or by want of time .to try the case. This is practically what was held in In re McMicken, Petitioner, supra, and is the view taken by many of the courts. (See People v. Morino, 85 Cal. 515; The People, ex rel., v. Matson, 129 Ill. 591.)
The case of In re Begeroto, supra, is reported in 85 Am. St. Rep. 178, and in 56 L. R. A. 513, with very full annotations, in which will be found the rulings of the courts upon statutes similar to ours. A review of these authorities discloses such variance and conflict that they furnish little assistance in determining the *741proper construction to be given to the statute here. The legislature, in making provision for carrying into effect the constitutional guaranty of a speedy trial, has declared that at the end of the third term of court the accused shall be discharged, if not brought to trial before that time, provided the delay has not happened on his application, or been occasioned by want of time to try the cause at such third term. Two questions arise: (1) Shall a continuance to which the accused makes no objection be held to have been made upon his application? (2) How shall the words “by the want of time to try such cause at such third term” be construed? The meaning of “application” is the employment of means to accomplish an end. It denotes affirmative action, not passive submission. Giving the term its ordinary and literal meaning, it would seem that a postponement ordered by the court upon its own motion, or upon the application of the state, should not be regarded as happening upon the application of the accused merely because he fails to object. We are of the opinion that our former ruling, that by the failure to object to a continuance at any term the person under indictment loses the right to count that term as one at which he should have been brought to trial, is not in harmony with the intent of the statute or the proper regard for the constitutional guaranty of a speedy trial.
The second question — How shall the language of the statute, “by the want of time to try such cause at such third term,” be construed? — is, we think, not difficult. Obviously it has reference to the condition of affairs at such third term only. It is a saving clause, designed to protect the right of the state still to bring the accused to trial at a succeeding term in those instances where the state has not been dilatory at the third term, but, on the contrary, was ready for trial and was only prevented by circumstances which the statute recognizes as liable to occur, and over which *742the state has no control — want of time to try tiie cause at such third term.
Referring again to the facts which are recited in the former opinion, it clearly appears from the record that at the first, or February, 1904, term the causes were continued by the court. No. reasons are stated, and this must be counted as the first term. At the May, 1904, term continuances were ordered by the court for the reason that there was no jury present. The failure to provide for the attendance of a jury to try causes must, beyond question, be regarded as one of the very things the constitutional guaranty of a speedy trial was designed to meet. If an exception can be written into the statute so that a delay caused by the neglect of official duty is to be considered as a good excuse for failure to bring the accused to trial, the constitutional right could be frittered away indefinitely.
It further appears that at the September term the appellants consented to continuances, and we hold that this term cannot be counted as one at which they should have been brought to trial. But there was a February, 1905, term of court; and it appears that the appellants announced themselves ready for trial on the first day, but the court made an order passing the cases until a later day in the term, and afterward they were continued generally. Throwing out the September, 1904, term — when the continuances were by consent — it follows from what has been said that the February, 1905, term should be counted as the third term; and when the state failed to bring the appellants to trial before the end of that term they were entitled to be discharged, if they had made application. Application was made at the next, or. May, 1905, term, and the court erred in not ordering their discharge.
Many courts have said that the enumeration of some causes for delay does not exclude all other causes, and have held that where the delay at the third term is occasioned by the illness or death of the trial judge or *743prosecuting attorney, or the occurrence of some unforeseen accident, the accused is not entitled to his discharge. (People v. Camilo, 69 Cal. 540; State v. Huting, 21 Mo. 464.) Without passing on that question, it is, we think, obvious that no cause for delay such as contemplated by the statute occurred in the present cases. The weight of authority is that the statute is imperative, and should receive a liberal construction in favor of liberty, having always in mind that its purpose is not to shield- the guilty but to protect the innocent. (To the same effect see State v. Wear, 145 Mo. 162; State v. Kuhn, 154 Ind. 450; People v. Moran, 144 Cal. 48.)
The judgments are reversed, and the causes remanded, with instructions to order the discharge of the appellants.
All the Justices concurring.